Title: To George Washington from Major General Israel Putnam, 22 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peekskill [N.Y.] July 22. 1777 8 OClock P.M.

Inclosed you have the Examination of Capt. Atwood of Cape Cod—Mr Mead who is the post that passes from hence to the East River, Arrivd here this morning, brings no letters, nor nothing new, Only that since the 25. Sails of transports past Fairfield, their is not the least Appearance of the Enemy in the sound, Our provost guard is full of Robbers tories &c. and more Continually Coming in, four has just made their Apperance taken near Croton River, so that I Expect to be under the necessity of sending to Philedephia for a Reinforcement of Halters. I am Dear Sir Your Hume Sert

Israel Putnam

